OPINION
ON MOTION FOR REHEARING
LANGDON, Justice.
Motion for rehearing is granted. The opinion handed down by this Court on September 19, 1969, is set aside and the following substituted therefor.
This suit involves a common-law action for damages. It was tried to a jury. On the basis of its verdict the appellants were awarded $1,250.00 in medical bills and $100.00 general damages.
On appeal it is contended that the finding of $100.00 general damages is unsupported by the evidence and is against the great weight and preponderance of the evidence.
We affirm.
The only statement of facts before the court on this appeal is an abbreviated one as provided under the provisions of Rule 377, Texas Rules of Civil Procedure.
In the absence of a complete statement of facts or an agreed statement of facts this court is unable to determine and rule upon sufficiency of evidence points such as are presented on this appeal. The Englander Co. v. Kennedy, 428 S.W.2d 806 (Tex.Sup., 1968); Harrison v. Chesshir, 159 Tex. 359, 320 S.W.2d 814 (1959); Fisher Construction Co. v. Riggs, 160 Tex. 23, 325 S.W.2d 126 (1959). See also Rule 378, T.R.C.P., and authorities cited thereunder.
The judgment of the trial court is accordingly affirmed.
Affirmed.
MASSEY, C. J., dissents.
ON MOTION FOR REHEARING